DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 27-32, 34-26 & 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over Oliphant (U.S. Patent 11,306,738), in view of Stewart (U.S. Patent 4,218,191).
As to Claim 21, Oliphant teaches a pumping system, comprising: a pump configured to pressurize a hydraulic fluid in a hydraulic circuit (Claim 23; Column 10, Lines 26-27; Claim 25); an expander (Claim 23; Column 10, Line 26) mechanically coupled to (Claim 29; Column 10, Lines 50-51) the pump, the expander configured to be coupled to a pressurized gas source (Claim 23; Column 10, Lines 28-30) for driving the pump (Claim 29; Column 10, Lines 50-51); a heat exchanger coupled to (Claim 23; Column 10, Lines 27-28) an outlet (Claim 23; Column 10, Lines 31-33; since Claim 23 states the fluid is being cooled by the gas discharged by the expander, one of ordinary skill in the art would conclude the heat exchanger is coupled to the expander outlet) of the expander and configured to be coupled to (Claim 23; Column 10, Lines 27-28) the hydraulic circuit (via the pump) for cooling the hydraulic fluid (Claim 23; Column 10, Lines 31-33; Claim 25) with the pressurized gas discharged from the expander (Claim 23; Column 10, Lines 31-33); and a valve disposed at an inlet of the expander (Claim 29; Column 10, Lines 50-51) and configured to control the flow of the pressurized gas into the expander (Claim 29; Column 10, Lines 50-51; one of ordinary skill in the art would conclude controlling a position of the valve upstream of an inlet of the expander would control the flow of the pressurized gas).
Oliphant is silent on specific parameter so does not explicitly teach the operating parameter is at least one of a pressure of the hydraulic fluid, a temperature of the hydraulic fluid, or a speed of the pump.
Stewart describes a system using a turbine/expander sharing a common shaft with a compressor/pump, and teaches a valve (92) disposed at (as shown in the only figure) an inlet (via 37) of the expander (25) and configured to control the flow of the pressurized gas into (Column 6, Lines 32-46) the expander (25) according to (Column 6, Lines 32-46) at least one of a pressure of the hydraulic fluid, a temperature of the hydraulic fluid, or a speed (via 88) of the pump (24).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to control, as taught by Stewart, the valve, as taught by Oliphant, so “the specified maximum shaft speed for the [expander] cannot be exceeded (Column 7, Lines 43- 44)”, avoiding damage to the expander.
As to Claim 22, Oliphant, as modified teaches all of the limitations of Claim 21, and continues to teach the valve (Stewart 92) is in communication with (via Stewart 52/53/54/100/85/86/87/91) a sensor (Stewart 51) which is in fluid communication with (as shown in the sole Stewart figure) the hydraulic fluid (Oliphant Claim 25) for sensing a pressure of (Column 5, Lines 31-40, where Stewart compressor 24 is the equivalent of the Oliphant pump) the hydraulic fluid (Oliphant Claim 25).  See 112(b) below for interpretation clarification.
As to Claim 27, Oliphant, as modified teaches all of the limitations of Claim 21, and continues to teach the hydraulic fluid is water, mineral oil, rapeseed oil, canola oil, glycol, ester oil, organophosphate oil, polyalphaolefin, propylene glycol, or a silicone oil (Oliphant Claim 28).
As to Claim 28, Oliphant, as modified, teaches all the limitations of Claim 21, and continues to teach the pressurized gas is air, hydrogen, natural gas, methane, nitrogen, or carbon dioxide (Oliphant Claim 32).
As to Claim 29, Oliphant, as modified, teaches all the limitations of Claim 21, and continues to teach the valve (Stewart 92) is configured to adjust a position of (Stewart Column 6, Lines 32-46) the valve (Stewart 92) to maintain a pressure (Stewart Column 7, Lines 45-60) of the hydraulic fluid (Oliphant Claim 25) at a substantially constant pressure (the minimum suction pressure; Stewart Column 7, Lines 45-60).
Oliphant, as modified, does not teach the pressure is between 1,000 psi and 3,500 psi.
Stewart continues to teach the compressor pressure is a desired pressure setpoint variable (suction/discharge pressure; Column 1, Lines 48-53; Column 2, Lines 10-21) known to affect the likelihood of surging in the system, and is therefore a result-effective variable (see MPEP 2144.05(II)(B)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the Oliphant, as modified, system in the claimed range in order to optimize the efficiency of the system.  Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (1955)
As to Claim 30, Oliphant, as modified, teaches all the limitations of Claim 21, and continues to teach the expander (Claim 23; Column 10, Line 26) is configured to be in an open loop system (Claim 23; Column 10, Lines 25-26) wherein the pressurized gas discharged from the expander does not return to the inlet of the expander (one of ordinary skill in the art would conclude an open loop system results in the pressurized gas not returning to the expander).
As to Claim 31, Oliphant teaches a pumping system (Claim 23), the pumping system (Claim 23) including: a pump configured to pressurize a hydraulic fluid in a hydraulic circuit (Claim 23; Column 10, Lines 26-27; Claim 25); an expander (Claim 23; Column 10, Line 26) mechanically coupled to (Claim 29; Column 10, Lines 50-51) the pump, the expander configured to be coupled to a pressurized gas source (Claim 23; Column 10, Lines 28-30) for powering the expander and the pump (Claim 29; Column 10, Lines 50-51); a heat exchanger coupled to (Claim 23; Column 10, Lines 27-28) an outlet (Claim 23; Column 10, Lines 31-33; since Claim 23 states the fluid is being cooled by the gas discharged by the expander, one of ordinary skill in the art would conclude the heat exchanger is coupled to the expander outlet) of the expander and configured to be coupled to (Claim 23; Column 10, Lines 27-28) the hydraulic circuit (via the pump) for cooling the hydraulic fluid (Claim 23; Column 10, Lines 31-33; Claim 25) with the pressurized gas discharged from the expander (Claim 23; Column 10, Lines 31-33); and a valve disposed at an inlet of the expander (Claim 29; Column 10, Lines 50-51) and configured to control the flow of the pressurized gas into the expander (Claim 29; Column 10, Lines 50-51; one of ordinary skill in the art would conclude controlling a position of the valve upstream of an inlet of the expander would control the flow of the pressurized gas).
Oliphant does not teach a controller is configured to perform operations comprising: receiving a pressure value corresponding to a pressure of the hydraulic circuit; and controlling a position of the valve according to the pressure value to maintain a substantially-constant pressure in the hydraulic circuit.
Stewart describes a system using a turbine/expander sharing a common shaft with a compressor/pump, and teaches a controller (100) is configured to perform operations comprising: receiving a pressure value (via 51/52/53/54) corresponding to a pressure (Column 5, Lines 31-40, where Stewart compressor 24 is the equivalent of the Oliphant pump) of the pump (24); and controlling a position (Column 6, Lines 3-9 and 32-55) of the valve (92) according to the pressure value (Column 5, Lines 31-40) to maintain a substantially-constant pressure (Stewart Column 7, Lines 45-60) in the pump (the minimum suction pressure; Stewart Column 7, Lines 45-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to control the valve, as taught by Oliphant, with the control system, as taught by Stewart, so “the specified maximum shaft speed for the [expander] cannot be exceeded (Column 7, Lines 43- 44)”, avoiding damage to the expander.
As to Claim 32, Oliphant, as modified, teaches all the limitations of Claim 31, but does not teach the expander is coupled to the pump by a shaft.
Stewart continues to teach the pump (24) and the expander (25) are coupled by (as shown in the only figure) a shaft (36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to mechanically couple the pump and expander, as taught by Oliphant, as modified, with a common shaft, as taught by Stewart, since this is a well-known feature of expander/pump combinations which will yield predictable results.
Once the common shaft is modified into the system, Oliphant, as modified, teaches the controller (Stewart 100) is further configured to receive (via Stewart 88) a shaft speed value corresponding to a speed of (Stewart Column 6, Lines 32-46) the shaft (Stewart 36), and wherein the step of controlling a position of (Stewart Column 6, Lines 3-9 and 32-55) the valve (Stewart 92) includes controlling a position of (Stewart Column 6, Lines 3-9 and 32-55) the valve (Stewart 92) according to the pressure value (Stewart Column 5, Lines 31-40) and (Stewart Column 6, Lines 3-9 and 32-55) the shaft speed value (Stewart Column 6, Lines 32-46).
As to Claim 34, Oliphant, as modified, teaches all the limitations of Claim 31, and continues to teach the expander (Claim 23; Column 10, Line 26) is configured to be in an open loop system (Claim 23; Column 10, Lines 25-26) wherein the pressurized gas discharged from the expander does not return to the inlet of the expander (one of ordinary skill in the art would conclude an open loop system results in the pressurized gas not returning to the expander).

As to Claim 35, Oliphant teaches a method of controlling a pressure of a hydraulic circuit (Claims 23/25) with a pumping system (Claim 23), the pumping system including: a pump configured to pressurize a hydraulic fluid in the hydraulic circuit (Claim 23; Column 10, Lines 26-27; Claim 25); an expander mechanically coupled to (Claim 29; Column 10, Lines 50-51) the pump, the expander configured to be coupled to a pressurized gas source (Claim 23; Column 10, Lines 28-30) for driving the pump (Claim 29; Column 10, Lines 50-51); a heat exchanger (Claim 23; Column 10, Lines 27-28) coupled to an outlet (Claim 23; Column 10, Lines 31-33; since Claim 23 states the fluid is being cooled by the gas discharged by the expander, one of ordinary skill in the art would conclude the heat exchanger is coupled to the expander outlet) of the expander and configured to be coupled to (Claim 23; Column 10, Lines 27-28) the hydraulic circuit (via the pump) for cooling the hydraulic fluid (Claim 23; Column 10, Lines 31-33; Claim 25) with the pressurized gas discharged from the expander (Claim 23; Column 10, Lines 31-33); and a valve disposed at an inlet of the expander (Claim 29; Column 10, Lines 50-51) and configured to control the flow of the pressurized gas into the expander(Claim 29; Column 10, Lines 50-51; one of ordinary skill in the art would conclude controlling a position of the valve upstream of an inlet of the expander would control the flow of the pressurized gas).
Oliphant does not teach the method comprising: receiving at least one of a pressure of the hydraulic fluid, a temperature of the hydraulic fluid, or a speed of the pump; adjusting a position of the valve according to the received pressure, temperature, or speed to thereby control a power output of the expander and pump to maintain a pressure of the hydraulic fluid at a substantially constant value.  
Stewart describes a system using a turbine/expander sharing a common shaft with a compressor/pump, and teaches a valve (92) disposed at (as shown in the only figure) an inlet (via 37) of the expander (25) and configured to control the flow of the pressurized gas into (Column 6, Lines 32-46) the expander (25); the method comprising: receiving (via 51/52/53/54; Column 6, Lines 32-46) at least one of a pressure (Column 5, Lines 31-40, where Stewart compressor 24 is the equivalent of the Oliphant pump) of the pump (24), a temperature of the hydraulic fluid, or a speed of the pump; adjusting a position of (Column 6, Lines 3-9 and 32-55) the valve (92) according to the received pressure (Column 5, Lines 31-40), temperature, or speed to thereby control a power output of the expander and pump to maintain a pressure (the minimum suction pressure; Stewart Column 7, Lines 45-60) of the pump (24) at a substantially constant value (Stewart Column 7, Lines 45-60).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a valve and to control the valve, as taught by Stewart, to control the expander, as taught by Oliphant, so “the specified maximum shaft speed for the [expander] cannot be exceeded (Column 7, Lines 43- 44)”, avoiding damage to the expander.
As to Claim 36, Oliphant, as modified teaches all of the limitations of Claim 35, and continues to teach the valve (Stewart 92) is in communication with (via Stewart 52/53/54/100/85/86/87/91) a sensor (Stewart 51) which is in fluid communication with (as shown in the sole Stewart figure) the hydraulic fluid (Oliphant Claim 25) for sensing a pressure of (Column 5, Lines 31-40, where Stewart compressor 24 is the equivalent of the Oliphant pump) the hydraulic fluid (Oliphant Claim 25).  See 112(b) below for interpretation clarification.
As to Claim 38, Oliphant, as modified teaches all of the limitations of Claim 35, and continues to teach the hydraulic fluid is water, mineral oil, rapeseed oil, canola oil, glycol, ester oil, organophosphate oil, polyalphaolefin, propylene glycol, or a silicone oil (Oliphant Claim 28).
As to Claim 39, Oliphant, as modified, teaches all the limitations of Claim 35, and continues to teach the pressurized gas is air, hydrogen, natural gas, methane, nitrogen, or carbon dioxide (Oliphant Claim 32).
As to Claim 40, Oliphant, as modified, teaches all the limitations of Claim 35, and continues to teach the valve (Stewart 92) is configured to adjust a position of (Stewart Column 6, Lines 32-46) the valve (Stewart 92) to maintain a pressure (Stewart Column 7, Lines 45-60) of the hydraulic fluid (Oliphant Claim 25) at a substantially constant pressure (the minimum suction pressure; Stewart Column 7, Lines 45-60).
Oliphant, as modified, does not teach the pressure is between 1,000 psi and 3,500 psi.
Stewart continues to teach the compressor pressure is a desired pressure setpoint variable (suction/discharge pressure; Column 1, Lines 48-53; Column 2, Lines 10-21) known to affect the likelihood of surging in the system, and is therefore a result-effective variable (see MPEP 2144.05(II)(B)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the Oliphant, as modified, system in the claimed range in order to optimize the efficiency of the system.  Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (1955)
As to Claim 41, Oliphant, as modified, teaches all the limitations of Claim 35, and continues to teach the expander (Claim 23; Column 10, Line 26) is configured to be in an open loop system (Claim 23; Column 10, Lines 25-26) wherein the pressurized gas discharged from the expander does not return to the inlet of the expander (one of ordinary skill in the art would conclude an open loop system results in the pressurized gas not returning to the expander).

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over Oliphant, in view of Stewart,  further in view of McFarland (U.S. PGPub 2003/0074900).
As to Claim 23, Oliphant, as modified teaches all of the limitations of Claim 21, but does not teach the pump and expander are located in a common housing.
McFarland describes an expander/hydraulic system combination and teaches the pump (1250) and expander (1220) are located in (as shown in Figure 12) a common housing (1212).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to place the pump and expander, as taught by Oliphant, as modified, in a common housing, as taught by McFarland, so the common shaft does not extend outside the housing, preventing leakage (Paragraph 0072)

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over Oliphant, in view of Stewart, further in view of McFarland, further in view of Cowans (U.S. PGPub 2003/0228232).
As to Claim 24, Oliphant, as modified teaches all of the limitations of Claims 21 & 23, but does not teach the pump and the expander are coupled by a shaft, the pumping system further including a hydrodynamic fluid bearing coupled to the shaft, wherein the bearing utilizes the hydraulic fluid from the hydraulic circuit as the bearing working fluid.
Stewart continues to teach the pump (24) and the expander (25) are coupled by (as shown in the only figure) a shaft (36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to mechanically couple the pump and expander, as taught by Oliphant, as modified, with a common shaft, as taught by Stewart, since this is a well-known feature of expander/pump combinations which will yield predictable results.
Cowans describes a hydraulic pump, and teaches the pumping system (Figure 2) further including a hydrodynamic fluid bearing (50) coupled to (as shown in Figure 2) the shaft (14), wherein the bearing (50) utilizes the hydraulic fluid from (Paragraph 0015) the hydraulic circuit (as described in Paragraph 0015, the hydraulic fluid originates from the hydraulic fluid pumped by the pump, via impeller 17, which is part of the hydraulic circuit) as the bearing working fluid (as described in Paragraph 0015).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the pump, as taught by Cowans, as the pump, as taught by Oliphant, as modified, since the pump is “low cost and highly reliable (Paragraph 0002)” while precluding “localized fluid vaporization problems without imposing limitations on the operation of the pump/motor system (Paragraph 0003)”.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over Oliphant (U.S. Patent 11,306,738), in view of Stewart (U.S. Patent 4,218,191), further in view of McFarland, further in view of Cowans, further in view of Bowan (U.S. PGPub 2017/0314419).
As to Claim 25, Oliphant, as modified, teaches all the limitations of Claims 21, 23 & 24, and continues to teach the pump (Oliphant Claim 23; Column 10, Lines 26-27) is a centrifugal pump (as shown in Cowan Figure 12).
Oliphant, as modified, is silent on the structure of the expander, so does not teach the expander is an axial turbine.
Bowan describes a turbine and compressor coupled to the same shaft, and teaches the expander (264) is an axial turbine (as shown in Figure 7, the discharge 358 is axial to the shaft, making the turbine an axial turbine).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the expander, as taught by Oliphant, as modified, an axial turbine, as taught by Bowan, since axial turbines are well-known in the art and yield predictable results when used.  It should also be noted Bowan describes radial and axial turbines as interchangeable in Paragraph 0097.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over Oliphant, in view of Stewart, further in view of Bowan.
As to Claim 33, Oliphant, as modified, teaches all the limitations of Claim 31, but does not teach the controller is further configured to receive a temperature value corresponding to a temperature of the hydraulic fluid, and wherein the step of controlling a position of the valve includes controlling a position of the valve according to the pressure value and the temperature value.
Bowan describes a turbine and compressor coupled to the same shaft, and teaches the controller (204) is further configured to receive a temperature value (Paragraph 0142) corresponding to a temperature of (Paragraph 0142) the hydraulic fluid (the working fluid), and wherein the step of controlling a position (Paragraph 0142) of the valve (263) includes controlling a position (Paragraph 0142) of the valve (263) according to the pressure value and the temperature value (Paragraph 0142).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to control, as taught by Bowan, the valve, as taught by Oliphant, as modified, to maximize operation of the system (Paragraph 0142).

Claim Objections
Claims 24, 25 & 32 are objected to because of the following informalities:
Claim 24, Lines 3-4, the term “the bearing working fluid” should read --a 
Claim 32, Line 2, the phrase “wherein controller” should read --wherein the controller--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 & 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 22 & 36, the limitation “the valve is in fluid communication with the hydraulic fluid for sensing a pressure of the hydraulic fluid”, is indefinite.  The valve is defined as either Element 124 in instant application Figure 1, or Element 218 in instant application Figure 2.  Neither of these figures show the valve in fluid communication with the hydraulic fluid.  As such, it is not clear how the valve is in fluid communication with the hydraulic fluid, and is then able to sense a pressure of the hydraulic fluid.  Examiner called Applicant --see attached interview summary-- for clarification.  Applicant did not have a clear explanation, but explained the intent is to control the valve based on the hydraulic fluid pressure.  As such, the limitation will be interpreted as the valve is in communication with a sensor which is in fluid communication with the hydraulic fluid to sense the hydraulic fluid pressure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 29, 31, 32, 35, 36 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (U.S. PGPub 2003/0074900), in view of Stewart (U.S. Patent 4,218,191).
As to Claim 21, McFarland teaches a pumping system (Figure 12), comprising: a pump (1250) configured to pressurize (in order for a hydraulic system to operate, the hydraulic fluid pressure must be maintained to operate the hydraulic load) a hydraulic fluid (Paragraphs 0072/0073) in a hydraulic circuit (1204); an expander (1220) mechanically coupled to (via shaft 1222; Paragraph 0073) the pump (1250), the expander (1220) configured to be coupled to a pressurized gas source (via compressor 1230; the gas path is a closed loop, so the compressed gas from the compressor will eventually end up back in the expander, as shown in Figure 12) for driving (via 1222) the pump (1250); a heat exchanger (1214/1254; Paragraph 0073) coupled to (as shown by arrows 1236) an outlet (1226) of the expander (1220) and configured to be coupled to (as explained in Paragraph 0073) the hydraulic circuit (1204) for cooling (see end of paragraph for clarification) the hydraulic fluid (Paragraphs 0072/0073) with the pressurized gas (via compressor 1230) discharged from (via 1226) the expander (1220).  Regarding the heat exchanger cooling the hydraulic fluid, Paragraph 0072 states one of the intents of the system is to cool the hydraulic fluid, and Paragraph 0073 states the system is “configured to release heat from the hydraulic fluid to the compressed but relatively cool working gas”.
McFarland does not teach a valve disposed at an inlet of the expander and configured to control the flow of the pressurized gas into the expander according to at least one of a pressure of the hydraulic fluid, a temperature of the hydraulic fluid, or a speed of the pump.  
Stewart describes a system using a turbine/expander sharing a common shaft with a compressor/pump, and teaches a valve (92) disposed at (as shown in the only figure) an inlet (via 37) of the expander (25) and configured to control the flow of the pressurized gas into (Column 6, Lines 32-46) the expander (25) according to (Column 6, Lines 32-46) at least one of a pressure of the hydraulic fluid, a temperature of the hydraulic fluid, or a speed (via 88) of the pump (24).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a valve and to control the valve, as taught by Stewart, to control the expander, as taught by McFarland, so “the specified maximum shaft speed for the [expander] cannot be exceeded (Column 7, Lines 43- 44)”, avoiding damage to the expander.
As to Claim 22, McFarland, as modified, teaches all the limitations of Claim 21, and continues to teach the valve (Stewart 92) is in communication with (via Stewart 52/53/54/100/85/86/87/91) a sensor (Stewart 51) which is in fluid communication with (as shown in the sole Stewart figure) the hydraulic fluid (McFarland Paragraphs 0072/0073) for sensing a pressure of (Column 5, Lines 31-40, where Stewart compressor 24 is the equivalent of McFarland pump 1250) the hydraulic fluid (McFarland Paragraphs 0072/0073).  See 112(b) above for interpretation clarification.
As to Claim 23, McFarland, as modified, teaches all the limitations of Claim 21, and continues to teach the pump (McFarland 1250) and expander (McFarland 1220) are located in (as shown in McFarland Figure 12) a common housing (McFarland 1212).  McFarland Paragraph 0073 states the pump 1250 “is driven by the shaft 1222”.  Since the shaft 1222 is shown in McFarland Figure 12 as completely within vessel/housing 1212, one of ordinary skill in the art would conclude the McFarland pump is also within the vessel/housing 1212.
As to Claim 29, McFarland, as modified, teaches all the limitations of Claim 21, and continues to teach the valve (Stewart 92) is configured to adjust a position of (Stewart Column 6, Lines 32-46) the valve (Stewart 92) to maintain a pressure (Stewart Column 7, Lines 45-60) of the hydraulic fluid (McFarland Paragraphs 0072/0073) at a substantially constant pressure (the minimum suction pressure; Stewart Column 7, Lines 45-60).
McFarland, as modified, does not teach the pressure is between 1,000 psi and 3,500 psi.
Stewart continues to teach the compressor pressure is a desired pressure setpoint variable (suction/discharge pressure; Column 1, Lines 48-53; Column 2, Lines 10-21) known to affect the likelihood of surging in the system, and is therefore a result-effective variable (see MPEP 2144.05(II)(B)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the McFarland, as modified, system in the claimed range in order to optimize the efficiency of the system.  Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (1955)

As to Claim 31, McFarland teaches a controller (Paragraph 0012) for a pumping system (Figure 12), the pumping system including: a pump (1250) configured to pressurize (in order for a hydraulic system to operate, the hydraulic fluid pressure must be maintained to operate the hydraulic load) a hydraulic fluid (Paragraphs 0072/0073) in a hydraulic circuit (1204); an expander (1220) mechanically coupled to (via shaft 1222; Paragraph 0073) the pump (1250), the expander (1220) configured to be coupled to a pressurized gas source (via compressor 1230; the gas path is a closed loop, so the compressed gas from the compressor will eventually end up back in the expander, as shown in Figure 12) for powering (via the pressurized gas, where the expander powers generator 1234) the expander and (via 1222) the pump (1250); a heat exchanger (1214/1254; Paragraph 0073) coupled to (as shown by arrows 1236) an outlet (1226) of the expander (1220) and configured to be coupled to (as explained in Paragraph 0073) the hydraulic circuit (1204) for cooling (see end of paragraph for clarification) the hydraulic fluid (Paragraphs 0072/0073) with the pressurized gas (via compressor 1230) discharged from (via 1226) the expander (1220).  Regarding the heat exchanger cooling the hydraulic fluid, Paragraph 0072 states one of the intents of the system is to cool the hydraulic fluid, and Paragraph 0073 states the system is “configured to release heat from the hydraulic fluid to the compressed but relatively cool working gas”.
McFarland does not teach a valve disposed at an inlet of the expander and configured to control the flow of the pressurized gas into the expander; wherein the controller is configured to perform operations comprising: receiving a pressure value corresponding to a pressure of the hydraulic circuit; and controlling a position of the valve according to the pressure value to maintain a substantially-constant pressure in the hydraulic circuit.
Stewart describes a system using a turbine/expander sharing a common shaft with a compressor/pump, and teaches a valve (92) disposed at (as shown in the only figure) an inlet (via 37) of the expander (25) and configured to control the flow of the pressurized gas into (Column 6, Lines 32-46) the expander (25); wherein the controller (100) is configured to perform operations comprising: receiving a pressure value (via 51/52/53/54) corresponding to a pressure (Column 5, Lines 31-40, where Stewart compressor 24 is the equivalent of McFarland pump 1250) of the pump (24); and controlling a position (Column 6, Lines 3-9 and 32-55) of the valve (92) according to the pressure value (Column 5, Lines 31-40) to maintain a substantially-constant pressure (Stewart Column 7, Lines 45-60) in the pump (the minimum suction pressure; Stewart Column 7, Lines 45-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a valve and to control the valve, as taught by Stewart, to control the expander, as taught by McFarland, so “the specified maximum shaft speed for the [expander] cannot be exceeded (Column 7, Lines 43- 44)”, avoiding damage to the expander.
As to Claim 32, McFarland, as modified, teaches all the limitations of Claim 31, and continues to teach the expander (McFarland 1220) is coupled to (as shown in McFarland Figure 12) the pump (McFarland 1250) by a shaft (McFarland 1222), wherein controller (Stewart 100) is further configured to receive (via 88) a shaft speed value corresponding to a speed of (Column 6, Lines 32-46) the shaft (McFarland 1222), and wherein the step of controlling a position of (Stewart Column 6, Lines 3-9 and 32-55) the valve (Stewart 92) includes controlling a position of (Stewart Column 6, Lines 3-9 and 32-55) the valve (Stewart 92) according to the pressure value (Column 5, Lines 31-40) and (Stewart Column 6, Lines 3-9 and 32-55) the shaft speed value (Column 6, Lines 32-46).

As to Claim 35, McFarland teaches a method of controlling a pressure of a hydraulic circuit (1204) with a pumping system, the pumping system including: a pump (1250) configured to pressurize (in order for a hydraulic system to operate, the hydraulic fluid pressure must be maintained to operate the hydraulic load) a hydraulic fluid (Paragraphs 0072/0073) in the hydraulic circuit (1204); an expander (1220) mechanically coupled to (via shaft 1222; Paragraph 0073) the pump (1250), the expander (1220) configured to be coupled to a pressurized gas source (via compressor 1230; the gas path is a closed loop, so the compressed gas from the compressor will eventually end up back in the expander, as shown in Figure 12) for driving (via 1222) the pump (1250); a heat exchanger (1214/1254; Paragraph 0073) coupled to (as shown by arrows 1236) an outlet (1226) of the expander (1220) and configured to be coupled to (as explained in Paragraph 0073) the hydraulic circuit (1204) for cooling (see end of paragraph for clarification) the hydraulic fluid (Paragraphs 0072/0073) with the pressurized gas (via compressor 1230) discharged from (via 1226) the expander (1220).  Regarding the heat exchanger cooling the hydraulic fluid, Paragraph 0072 states one of the intents of the system is to cool the hydraulic fluid, and Paragraph 0073 states the system is “configured to release heat from the hydraulic fluid to the compressed but relatively cool working gas”.
McFarland does not teach a valve disposed at an inlet of the expander and configured to control the flow of the pressurized gas into the expander; the method comprising: receiving at least one of a pressure of the hydraulic fluid, a temperature of the hydraulic fluid, or a speed of the pump; adjusting a position of the valve according to the received pressure, temperature, or speed to thereby control a power output of the expander and pump to maintain a pressure of the hydraulic fluid at a substantially constant value.  
Stewart describes a system using a turbine/expander sharing a common shaft with a compressor/pump, and teaches a valve (92) disposed at (as shown in the only figure) an inlet (via 37) of the expander (25) and configured to control the flow of the pressurized gas into (Column 6, Lines 32-46) the expander (25); the method comprising: receiving (via 51/52/53/54; Column 6, Lines 32-46) at least one of a pressure (Column 5, Lines 31-40, where Stewart compressor 24 is the equivalent of McFarland pump 1250) of the pump (24), a temperature of the hydraulic fluid, or a speed of the pump; adjusting a position of (Column 6, Lines 3-9 and 32-55) the valve (92) according to the received pressure (Column 5, Lines 31-40), temperature, or speed to thereby control a power output of the expander and pump to maintain a pressure (the minimum suction pressure; Stewart Column 7, Lines 45-60) of the pump (24) at a substantially constant value (Stewart Column 7, Lines 45-60).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a valve and to control the valve, as taught by Stewart, to control the expander, as taught by McFarland, so “the specified maximum shaft speed for the [expander] cannot be exceeded (Column 7, Lines 43- 44)”, avoiding damage to the expander.
As to Claim 36, McFarland, as modified, teaches all the limitations of Claim 35, and continues to teach the valve (Stewart 92) is in communication with (via Stewart 52/53/54/100/85/86/87/91) a sensor (Stewart 51) which is in fluid communication with (as shown in the sole Stewart figure) the hydraulic fluid (McFarland Paragraphs 0072/0073) for sensing a pressure of (Column 5, Lines 31-40, where Stewart compressor 24 is the equivalent of McFarland pump 1250) the hydraulic fluid (McFarland Paragraphs 0072/0073).  See 112(b) above for interpretation clarification.
As to Claim 40, McFarland, as modified, teaches all the limitations of Claim 35, but does not teach the substantially constant value is between 1,000 psi and 3,500 psi.
Stewart continues to teach the compressor pressure is a desired pressure setpoint depending on the system (Column 5, Lines 15-21), and is therefore a result-effective variable (see MPEP 2144.05(II)(B)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the McFarland, as modified, system with the hydraulic pressure between 1,000 psi and 3,500 psi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (1955)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland, in view of Stewart, further in view of Cowans (U.S. PGPub 2003/0228232).
As to Claim 24, McFarland, as modified, teaches all the limitations of Claims 21 & 23, and continues to teach the pump (McFarland 1250) and expander (McFarland 1220) are coupled by (as shown in McFarland Figure 12) a shaft (McFarland 1222).
McFarland, as modified, is silent on the internal makeup of the pump, so does not explicitly teach the pumping system further including a hydrodynamic fluid bearing coupled to the shaft, wherein the bearing utilizes the hydraulic fluid from the hydraulic circuit as the bearing working fluid.
Cowans describes a hydraulic pump, and teaches the pumping system (Figure 2) further including a hydrodynamic fluid bearing (50) coupled to (as shown in Figure 2) the shaft (14), wherein the bearing (50) utilizes the hydraulic fluid from (Paragraph 0015) the hydraulic circuit (as described in Paragraph 0015, the hydraulic fluid originates from the hydraulic fluid pumped by the pump, via impeller 17, which is part of the hydraulic circuit) as the bearing working fluid (as described in Paragraph 0015).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the pump, as taught by Cowans, as the pump, as taught by McFarland, as modified, since the pump is “low cost and highly reliable (Paragraph 0002)” while precluding “localized fluid vaporization problems without imposing limitations on the operation of the pump/motor system (Paragraph 0003)”.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland, in view of Stewart, further in view of Cowans, further in view of Bowan (U.S. PGPub 2017/0314419).
As to Claim 25, McFarland, as modified, teaches all the limitations of Claims 21, 23 & 24, and continues to teach the pump (McFarland 1250) is a centrifugal pump (as shown in Cowan Figure 12).
McFarland, as modified, is silent on the structure of the expander, so does not teach the expander is an axial turbine.
Bowan describes a turbine and compressor coupled to the same shaft, and teaches the expander (264) is an axial turbine (as shown in Figure 7, the discharge 358 is axial to the shaft, making the turbine an axial turbine).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the expander, as taught by McFarland, as modified, an axial turbine, as taught by Bowan, since axial turbines are well-known in the art and yield predictable results when used.  It should also be noted Bowan describes radial and axial turbines as interchangeable in Paragraph 0097.

Claims 27 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland, in view of Stewart, further in view of Holgado (U.S. Patent 4,481,125).
As to Claim 27, McFarland, as modified, teaches all the limitations of Claim 21, but is silent on the type of hydraulic fluid used so does not explicitly teach the hydraulic fluid is water, mineral oil, rapeseed oil, canola oil, glycol, ester oil, organophosphate oil, polyalphaolefin, propylene glycol, or a silicone oil.
Holgado describes the use of hydraulic fluids in hydraulic systems (Column 1, Lines 8-10), and teaches using water (Column 1, Lines 40-44) and silicone oil (Column 2, Lines 43-56) as the hydraulic fluid (Column 1, Lines 40-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to operate the hydraulic circuit, as taught by McFarland, as modified, with the water-based hydraulic fluid, as taught by Holgado, since it provides “more stable viscosity characteristics, reduced wear and better lubrication (Column 1, Lines 57-61).”
As to Claim 38, McFarland, as modified, teaches all the limitations of Claim 35, but is silent on the type of hydraulic fluid used so does not explicitly teach the hydraulic fluid is water, mineral oil, rapeseed oil, canola oil, glycol, ester oil, organophosphate oil, polyalphaolefin, propylene glycol, or a silicone oil.
Holgado describes the use of hydraulic fluids in hydraulic systems (Column 1, Lines 8-10), and teaches using water (Column 1, Lines 40-44) and silicone oil (Column 2, Lines 43-56) as the hydraulic fluid (Column 1, Lines 40-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to operate the hydraulic circuit, as taught by McFarland, as modified, with the water-based hydraulic fluid, as taught by Holgado, since it provides “more stable viscosity characteristics, reduced wear and better lubrication (Column 1, Lines 57-61).”

Claims 28 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland, in view of Stewart, further in view of Watson (U.S. PGPub 2010/0021284).
As to Claim 28, McFarland, as modified, teaches all the limitations of Claim 21, but is silent on the type of gas used in the expander so does not explicitly teach the pressurized gas is air, hydrogen, natural gas, methane, nitrogen, or carbon dioxide.
Watson describes a system using a turbine, and teaches using natural gas (Paragraph 0080) to operate a turbine (602).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to operate the expander, as taught by McFarland, as modified, with natural gas, as taught by Watson, since natural gas is well-known, cheap, efficient and easily acquired, while also yielding predictable results when used.
As to Claim 39, McFarland, as modified, teaches all the limitations of Claim 35, but is silent on the type of gas used in the expander so does not explicitly teach the pressurized gas is air, hydrogen, natural gas, methane, nitrogen, or carbon dioxide.
Watson describes a system using a turbine, and teaches using natural gas (Paragraph 0080) to operate a turbine (602).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to operate the expander, as taught by McFarland, as modified, with natural gas, as taught by Watson, since natural gas is well-known, cheap, efficient and easily acquired, while also yielding predictable results when used.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland, in view of Stewart, further in view of Bowan.
As to Claim 33, McFarland, as modified, teaches all the limitations of Claim 31, but does not teach the controller is further configured to receive a temperature value corresponding to a temperature of the hydraulic fluid, and wherein the step of controlling a position of the valve includes controlling a position of the valve according to the pressure value and the temperature value.
Bowan describes a turbine and compressor coupled to the same shaft, and teaches the controller (204) is further configured to receive a temperature value (Paragraph 0142) corresponding to a temperature of (Paragraph 0142) the hydraulic fluid (the working fluid), and wherein the step of controlling a position (Paragraph 0142) of the valve (263) includes controlling a position (Paragraph 0142) of the valve (263) according to the pressure value and the temperature value (Paragraph 0142).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to control, as taught by Bowan, the valve, as taught by McFarland, as modified, to maximize operation of the system (Paragraph 0142).

Allowable Subject Matter
Claims 26, 30, 34, 37 & 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claims 26 & 37, the prior art of record teaches the system and method of Claims 21 & 35, respectively, but does not teach “a bypass valve coupled to the hydraulic circuit and located upstream of the heat exchanger”.  Therefore, the prior art of record fails to disclose each of the limitations of Claims 26 & 37.  The closest art of record is McFarland (2003/0074900).  However, McFarland describes a bypass (1238/1240/1242) connected to the pressurized gas side of the system.  As such, it would not be obvious to one of ordinary skill in the art to modify a second bypass system into McFarland without the benefit of hindsight.  Therefore, this limitation, as claimed in Claims 26 & 37, is neither anticipated nor made obvious by the prior art of record.

	As to Claims 30, 34, 41, the prior art of record teaches the system and method of Claims 21, 31 & 35, respectively, but does not teach “the expander is configured to be in an open loop system wherein the pressurized gas discharged from the expander does not return to the inlet of the expander”.  Therefore, the prior art of record fails to disclose each of the limitations of Claims 30, 34, 41. The closest art of record is McFarland (2003/0074900). However, McFarland describes a compressor 1230, which is considered the source of pressurized gas, downstream of the expander 1220 outlet. Modifying McFarland to be an open loop system, where the “gas discharged from the expander is not returned back to the expander”, would place the source of pressurized gas downstream of the expander, preventing the “expanding the pressurized gas through the expander’, as required in the limitation. As such, it would not be obvious to one of ordinary skill in the art to modify McFarland without significant structural modification and without the benefit of hindsight. Therefore, this limitation, as claimed in Claims 30, 34, 41, is neither anticipated nor made obvious by the prior art of record.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cordova (U.S. PGPub 2016/0054071) discusses a turbine/expander fluid in thermal communication with a pump/compressor via a heat exchanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746